Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the receptacle" in line 15.  There is insufficient antecedent basis for this limitation in the claim.   There are the receptacles of the electrical device and of the electrically conductive housing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3, 4, 8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor (3,510,708).
Regarding claim 1, O’Connor shows a motor brush quick change assembly for mounting within a receptacle of an electrical device (11), the motor brush quick (column 3, line 2) change assembly comprising:
a plurality of flexible electrical spring contacts (52), each of the electrical spring contacts comprising an elongated shape with a first end configured to be mounted to the electrical device (at 55) and a second end positioned outward within the receptacle;
a plurality of brush units (29A, 33A, 39A, Fig. 4), each of the brush units comprising:
a carrier (33A) configured to engage the electrical device (11) and extend across the receptacle (39A);
an electrically conductive housing (39A) mounted to the carrier, the housing comprising a receptacle and a contact surface (above 39A, left, Fig. 4); and
a brush (29A) mounted in the receptacle and with a first end extending outward from the receptacle away from the carrier, the brush contacting against and being electrically connected to the contact surface (Fig. 4) ;
each of the brush units sized to fit within one of the receptacles (31, Fig. 1) of the electrical device with the carrier sized to extend across the receptacle and for the contact surface of the housing (39A) to contact against the second end (53) of the electrical spring contact (resilient nature, column 3, line 34).

Regarding claim 4, O’Connor also shows wherein the contact surface on the housing is spaced away from the receptacle (of 13).
Regarding claim 8, O’Connor also shows a motor brush quick change assembly for electrically contacting against an electrically conductive surface within an electrical device, the motor brush quick change assembly comprising:
a plurality of flexible electrical spring contacts (53) configured to be mounted to the electrical device in proximity to the conductive surface (of 39A);
a plurality of brush units (31), each of the brush units comprising:
a carrier (33A);
an electrically conductive housing (39A) mounted to the carrier, the housing comprising a receptacle and a contact surface; and
a brush (29A) mounted in the receptacle and with a first end extending outward from the receptacle away from the carrier and with the brush contacting against and being electrically connected to the contact surface;
the brush units configured to mount to the electrical device with the contact surface of the housing positioned to contact against the spring contact (53A) and the first end (left side, Fig. 4) of the brush positioned to contact against the conductive surface.
Regarding claim 10, O’Connor also shows wherein the electrical spring contacts comprise a two-ply overlapping configuration (at 49B) at a second end that contacts against the contact surface of the housing and the first end comprise a single ply configuration (at 55).

Regarding claim 12, O’Connor also shows wherein the carrier comprises one or more tabs (41A) that connect to the electrical device to maintain the brush unit mounted to the electrical device.
Regarding claim 13, O’Connor also shows wherein the housing and the brush extend outward from one side of the carrier (bottom, Fig. 4).
Regarding claim 14, O’Connor also shows a method of attaching a quick change brush unit to an electrical device, the method comprising:
inserting the brush unit (31) into a receptacle in the electrical device;
contacting an electrical contact surface of a housing of the brush unit against an end of an electrical spring contact (55) that is exposed within the receptacle;
contacting a first end of a brush (left side, Fig. 4) of the brush unit against an electrically conductive surface within an electrical device;
securing a carrier (by 41A) of the brush unit with the electrical device and maintaining the position of the brush unit relative to the electrical device; and
receiving electrical current (Fig. 4) at the electrical contact surface from the electrical spring contact and transferring the electrical current through the housing of the brush unit and into the brush while the first end of the brush is against the electrically conductive surface within the electrical device.
Regarding claim 15, O’Connor also shows further comprising contacting the spring contact (53A) against the contact surface of the brush and flexing the spring contact.

Regarding claim 17, O’Connor also shows further comprising contacting a biasing member against a second end of the brush and forcing the first end of the brush against the electrically conductive surface within the electrical device (53A also pressing 41A).
Regarding claim 18, O’Connor also shows further comprising transferring the electrical current through the biasing member and into the brush (Fig. 4).
Regarding claim 19, O’Connor also shows further comprising sliding the brush (by 40A) through the receptacle and maintaining the brush electrically connected to the housing.
Regarding claim 20, O’Connor also shows wherein the brush unit is a first brush unit, the method further comprising contacting a second quick change brush unit to the electrical device and contacting a second electrical contact surface of the second brush unit (brushes 29, column 2, line 42) against an end of a second electrical spring contact and receiving electrical current at the second electrical contact surface from the second electrical spring contact and transferring the electrical current through the second brush unit to the electrically conductive surface within the electrical device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Fagan (4,110,651).
Regarding claim 2, O’Connor shows all of the limitations of the claimed invention except for wherein the spring contact is constructed from beryllium copper.
Fagan shows the use of beryllium copper (78) for the purpose of increasing spring strength while retaining good electrical conductivity.
	Since O’Connor and Fagan are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use beryllium copper as taught by Fagan for the purpose discussed above.
Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the motor brush quick change assembly, wherein the housing further comprises an arm that extends away from the receptacle and the contact surface is positioned on the arm as recited in claim 5; wherein the housing further comprises prongs that are positioned away from the receptacle and with the contact surface positioned away from the prongs as recited in claim 7; wherein the contact surface of the housing is positioned away from the receptacle such that the contact surface is spaced away from the brush as recited in claim 9.  Claim 6 depends on claim 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



5/22/2021

/DANG D LE/Primary Examiner, Art Unit 2834